; Vv TC I
Case 3:19- OF BRSEEIMERT Bbkahicor f > TR eFikg bebe nN Page 1 of 1

 

ADAMS OUTDOOR
ADVERTISING L.P.,

Plaintiff,
Vv.

RPM REALTY COMPANY, et. al.

Defendants

7

 

 

3:19-cv-00366-MEM

Jury Trial Demanded

STIPULATION OF VOLUNTARY DISMISSAL
PURSUANT TO Fed. R. Civ. P. 41(A)(@)(A)GD

IT IS HEREBY STIPULATED AND AGREED, by and between the

parties and/or their respective counsel, that the above-caption action is

voluntarily dismissed, without prejudice against the defendant, Ray Price

Mount Pocono Ford Sales, Inc., pursuant to Federal Rule of Civil Procedure

aaa

 

 

 

Sa 6s if Pfeiffér, Esq.
Counse: forthe Plaintiff
44 Noe Street
Easton, PA 18044-0468
“ol 258-4003

lo leol4

 

 

Date: &

APPROVED

Dated: iy 69

By: ES yt

Gerard J. Geiger, Esq.
Counsel for the Defendants
712 Monroe Street
Stroudsburg, PA 18360

(570) 421-9090
SBN

a

Ley Y E. MANNION
United States District Judge

Date:
